Exhibit 3.1 TEXT OF AMENDMENTS TO THE BY-LAWS OF CAMBREX CORPORATION Ar ticle III, Section 3.a of the By-L aws is amended to rea d as follows: Section 3. NUMBER, ELECTION AND TERMS. (a) Any director or the entire board of directors may be removed, with or without cause, by the holders of a majority of the shares then entitled to vote at an election of directors. The term "entire Board" as used in these By-Laws means the total number of Directors which the Corporation would have if there were no vacancies.
